--------------------------------------------------------------------------------

EXHIBIT 10.8

DISTRIBUTOR AGREEMENT

     THIS AGREEMENT is made this 19th day of December, 2012, by and between
World Moto Inc., with its principle place of business located in Bangkok,
Thailand (the "Company") and Lucky Distributors, with its principle place of
business located at 1777/0 Sukhumwit 107T. Sumrong-Nua, A. Muang Samut Prakan
10270, Thailand (the "Distributor").

     NOW, THEREFORE, in consideration of the promises hereinafter made by the
parties hereto, it is agreed as follows:

I. ARTICLE

APPOINTMENT OF DISTRIBUTORSHIP

     1. Distribution Right. The Company hereby appoints and grants Distributor
the non-exclusive and non-assignable right to sell the equipment of the Company
("Equipment") listed in the then current "Price List" (Exhibit "A" attached
hereto) [omitted]. The distribution right shall be limited to customers who have
places of business in, and will initially use the Company's products in the
geographic area ("Territory") set forth in Exhibit "B" attached hereto.

     2. Prices. All prices stated are FOB the Company's offices in Thailand.
Prices do not include transportation costs which shall be borne by Distributor.
Prices do not include federal, state or local taxes applicable to the products
sold under this Agreement. An amount equal to the appropriate taxes will be
added to the invoice by the Company where the Company has the legal obligation
to collect such taxes. Distributor shall pay such amount to the Company unless
Distributor provides Company with a valid tax exemption certificate authorized
by the appropriate taxing authority.

     3. Terms. Terms are net cash upon delivery, except where satisfactory
credit is established in which case terms are net thirty (30) days from date of
delivery. The Company reserves the right to revoke any credit extended at the
Company's sole discretion. Distributor agrees to pay such invoices when due
regardless of other scheduled deliveries. Invoices not paid within thirty (30)
days of the invoice date will have one and one half percent (1-1/2%) per month
finance charge assessed against the unpaid balance from the date of invoice
until the date of payment.

     4. Title to Equipment. The Company hereby reserves a purchase money
security interest in each unit of Equipment sold or to be sold under this
Agreement and in the proceeds thereof, if Distributor shall have sold or leased
a unit(s) to another party prior to Distributor paying Company the purchase
price for such Unit as set forth herein, in the amount of such unit's purchase
price. These interests will be satisfied by payment in full. A copy of this
Agreement may be filed with the appropriate authorities at any time after the
signature by the Company as a financing statement in order to perfect the
Company's security interest. On the request of the Company, Distributor shall
execute financing statement(s) and other instruments the Company shall desire to
perfect a security interest in the Equipment for its purchase price. Title to
the Equipment shall pass to Distributor upon receipt by the Company of payment
in full for all amounts due for such units of Equipment.

     5. Competitive Equipment. Distributor agrees not to represent or sell other
products which are deemed to be competitive with the Company's Equipment unless
agreed to by the Company by written notice.

II. ARTICLE II

MARKETING AND SUPPORT

     1. Sales. Distributor shall use its best efforts to promote the sale and
distribution of the Equipment and to provide adequate support, which efforts
shall include the following:

          (a) Establishing and maintaining appropriate, attractive and
accessible premises and facilities for the display and demonstration of
Equipment;

          (b) Provide an adequate, trained sales and technical staff to promote
the sale and support of the Equipment;

--------------------------------------------------------------------------------

          (c) Undertake promotional campaigns and canvas prospective users to
stimulate the sales of Equipment;

          (d) Upon being given notice by Company of this forecasting
requirement, provide Company with forecasts every month of its probability
requirements for the next six months for Equipment and accessories, such
forecasts to be in such manner and on forms to be specified by Company and
agreed to by Distributor.

     2. Advertising. Company shall, upon request, assist the Distributor on all
advertising, sales promotion, and public relations campaigns to be conducted,
including providing Distributor with documentation of previous promotional
campaigns conducted in connection with the Equipment, and shall provide
necessary technical information and assistance.

     3. Training. Company shall furnish training of Distributor's sales and
technical representatives at various times and locations as shall be designated
for this purpose by Company. Enrollment in training courses shall be limited to
a reasonable number of persons who shall be sufficiently qualified to take the
courses. Distributor shall pay the salaries and all travel and lodging expenses
and subsistence of its representatives.

III. ARTICLE III

DELIVERY

     1. Purchase Orders. Distributor shall order Equipment by written notice to
Company. Each order shall specify the number of units to be shipped, the type of
units to be shipped (as identified by Company model number designations
indicated in the Price List) including all optional features, the desired method
of shipment and the installation site. Company shall indicate its acceptance of
such release by returning a signed copy to Distributor. Company agrees to ship
units to Distributor as close as possible to the delivery schedule set forth in
each order as accepted by Company, unless Company otherwise indicates in
writing. Company shall not be required to honor any release which: (a) specifies
a shipping date earlier than Company's then current delivery schedule for the
date such release is received by Company and/or (b) specifies a quantity to be
delivered in any one month within the current delivery schedule which is greater
than one hundred percent (100%) of the total quantity shipped in the preceding
sixty (60) day period.

     2. Equipment Acceptance. The criterion for acceptance of Company Equipment
by Distributor shall be the successful operation of the Equipment using
Company's standard test procedures and diagnostic test programs applicable to
the Equipment involved.

     3. Shipment. All shipments of Equipment shall be made FOB Company's plant
and liability for loss or damage in transit, or thereafter, shall pass to
Distributor upon Company's delivery of Equipment to a common carrier for
shipment. Shipping dates are approximate and are based, to a great extent, on
prompt receipt by Company of all necessary ordering information from
Distributor. Distributor shall bear all costs of transportation and insurance
and will promptly reimburse Company if Company prepays or otherwise pays for
such expenses. Company shall not be in default by reason of any failure in its
performance under this Agreement if such failure results from, whether directly
or indirectly, fire, explosion, strike, freight embargo, Act of God or of the
public enemy, war, civil disturbance, act of any government, de jure or de
facto, or agency or official thereof, material or labor shortage, transportation
contingencies, unusually severe weather, default of any other manufacturer or a
supplier or subcontractor, quarantine, restriction, epidemic, or catastrophe,
lack of timely instructions or essential information from Distributor, or
otherwise arisen out of causes beyond the control of the Company. Nor shall the
Company at any time be liable for any incidental, special or consequential
damages.

     4. Delay. Distributor may delay for a period of thirty (30) days upon
giving the Company written notice at least fifteen (15) days prior to the
scheduled delivery date. In the event distributor delays delivery for more than
thirty (30) days with notification as set forth above, or for a period of more
than five (5) days written notice, Distributor shall pay to Company, as a
service charge, an amount equal to 1/360th of twenty five percent (25%) of the
Purchase Price for each day of such delay to be computed from the first day of
such delay through the termination of such delay.

     5. Cancellation. Distributor may, at any time prior to the scheduled date
of shipment, cancel any or all Equipment on order upon giving timely written
notice and upon payment of the following cancellation charges for each unit
canceled. The cancellation charges, intended as liquidated damages and not
penalties, are as follows:

--------------------------------------------------------------------------------


Number of Days Prior to Scheduled Date of Shipment
that Notice of Cancellation is Received by Company: Cancellation Charges
Expressed as a Percentage of
Purchase Price: 0-5 days 75% 5-15 days 65% 16-30 days 45% 31 days or more 0%

IV. ARTICLE IV

PROPRIETARY RIGHTS

     1. Use of Company Name. Company expressly prohibits any direct or indirect
use, reference to, or other employment of its name, trademarks, or trade name
exclusively licensed to Company, except as specified in this Agreement or as
expressly authorized by Company in writing. All advertising and other
promotional material will be submitted to Company at least two weeks in advance
and will only be used if Company consents thereto, which consent shall not be
unreasonably withheld. Company hereby authorizes and requires Distributor's use
of the Company's insignia or lettering which will be on the products at the time
of the delivery. Company hereby authorizes the Distributor's use of the legend
set forth below. The Company shall submit to the Distributor in writing full
particulars prior to any use of the authorized legends, on stationery, invoices,
promotion material or otherwise, and shall not proceed with such use unless and
until the Company's written approval shall have been received.

     Authorized legend shall be the following:

     Moto-Meter

If the authorized legend is used on any stationery, invoices, promotion material
or otherwise by Distributor, Distributor will, on termination of this, or upon
request of Company, discontinue the use of such legend on any stationery,
invoices, promotion material or otherwise and thereafter will not use, either
directly or indirectly in connection with its business, such legend or any other
names, titles of expressions so nearly resembling the same as would likely lead
to confusion or uncertainty, or to deceive the public.

     2. Patent Indemnity. Company agrees, at its own expense, to indemnify,
defend and hold harmless each Distributor and its customers from and against
every expense, damage, cost and loss (including attorneys' fees incurred) and to
satisfy all judgments and decrees resulting from a claim, suit or proceeding
insofar as it is based upon an allegation that the Equipment or any part thereof
furnished by Company or any process which is practiced in the customary use of
the Equipment is or has been infringing upon any patent, copyright or
proprietary right, if Company is notified promptly of such claim in writing and
given authority, and full and proper information and assistance (at Company's
expense) for the defense of same. In case the Equipment, or any part thereof, in
such suit is held to constitute an infringement and the use of said Equipment or
part is enjoined, Company shall, in its sole discretion and at its own expense,
either procure for the indemnitee the right to continue using said Equipment or
part or replace or modify the same with nonperformance or capacity or affect its
compatibility with the hardware or firmware comprising the Equipment or the
software utilized thereon.

     3. Drawings and Data. The Company normally supplies all necessary data for
the proper installation, test, operation and maintenance of its Equipment.
Portions of this data are proprietary in nature and will be so marked. The
Distributor agrees to abide by the terms of such markings and to be liable for
all loss or damage incurred by the Company as a result of the improper or
unauthorized use of such data. The Company retains for itself all proprietary
rights in and to all designs, engineering details, and other data pertaining to
any Equipment specified in the contract and to all discoveries inventions,
patent rights, etc., arising out of work done in connection with the contract
and to any and all Equipment developed as a result thereof, including the sole
right to manufacture any and all such products. The Distributor shall not
contact the Company's suppliers, or any other person, for the purpose of
manufacture.

     4. Title to Products and Documentation Package. Distributor acknowledges
that the Equipment and documentation listed in Schedule 1 are the property of
Company, and that the products are being made available to Distributor in
confidence and solely on the basis of its confidential relationship to Company,
Distributor agrees not to print, copy, provide or otherwise make available, in
whole or in part, any portion of an original or modified Equipment Documentation
Package or related materials.

--------------------------------------------------------------------------------

V. ARTICLE V

WARRANTY

     1. Equipment Warranty. Company warrants that Distributor shall acquire
Equipment purchased hereunder free and clear of all liens and encumbrances
except for Company's purchase money security interest defined in Articles I, 4,
above. Company further warrants all Equipment to be free from defects in
material or workmanship under normal use and service for a period of [e.g.,
three hundred sixty (360) days] from the date of delivery. All repair covered by
this warranty must be done at Company's factory, or other such warranty repair
facilities of Company as designated by Company unless Company specifically
directs that this service be performed at another location. Any defect corrected
within three hundred sixty (360) days and found to be within this scope of the
warranty will be repaired by Company and all charges for labor and material,
will be borne by Company. If it is determined that either no fault exists in
Company, or the damage to be repaired was caused by negligence of Distributor,
its agents, employees or customers, Distributor agrees to pay all charges
associated with each such repair. THIS CONSTITUTES THE SOLE WARRANTY MADE BY
COMPANY EITHER EXPRESSED OR IMPLIED. THERE ARE NO OTHER WARRANTIES EXPRESSED OR
IMPLIED WHICH EXTEND BEYOND THE FACE HEREOF, HEREIN, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT
SHALL COMPANY BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES AND
DISTRIBUTOR'S REMEDIES SHALL BE LIMITED TO REPAIR OR REPLACEMENT OF
NONCONFORMING UNITS OR PARTS.

     2. Misuse of Equipment. Any tampering, misuse or negligence in handling or
use of Equipment renders the warranty void. Further, the warranty is void if, at
any time, Distributor attempts to make any internal changes to any of the
components of the Equipment; if at any time the power supplied to any part of
the Equipment exceeds the rated tolerance; if any external device attached by
Distributor creates conditions exceeding the tolerance of the Equipment; or if
any time the serial number plate is removed or defaced. OPERATION OF THE
EQUIPMENT THAT RENDERS THIS WARRANTY VOID WILL BE DEFINED TO INCLUDE ALL OF THE
POSSIBILITIES DESCRIBED IN THIS PARAGRAPH, TOGETHER WITH ANY PRACTICE WHICH
RESULTS IN CONDITIONS EXCEEDING THE DESIGN TOLERANCE OF THE EQUIPMENT.

VI. ARTICLE VI

SPARES

     1. Availability. Spares, as used herein, shall be defined as Company's
standard sub assemblies and parts used to fabricate and/or repair the Equipment
manufactured by the Company. Company shall make spares for purchase by
Distributor for a period of not less than five (5) years after shipment of the
last unit to Distributor hereunder. Such spares will be available to Distributor
at prices, terms and conditions in effect at the time such spares are purchased.
No provision in this Paragraph, or in any other part of this Agreement, shall
relieve Distributor of Distributor's responsibility to stock spares. Distributor
is expected to maintain an adequate inventory of spares to support the Equipment
purchased hereunder.

VII. ARTICLE VII

DURATION OF AGREEMENT

     1. Term. The term of this Agreement shall be for five years from the date
hereof, unless sooner terminated. Termination shall not relieve either party of
obligations incurred prior thereto.

     2. Termination. This Agreement may be terminated only:

     (a) By either party for substantial breach of any material provision of
this Agreement by the other, provided due notice has been given to the other of
the alleged breach and such other party has not cured the breach within thirty
(30) days thereof; or

     (b) By the Company if: there is an unacceptable change in the control or
management of the Distributor; if the Distributor ceases to function as a going
concern or makes an assignment for the benefit of creditors; if a petition in
bankruptcy is filed by or against the Distributor, resulting in an adjudication
of bankruptcy; or, if the Distributor fails to pay its debts as they become due
and provided due notice has been given by the Company to the Distributor and the
Distributor has not cured such breach within thirty (30) days thereof;

--------------------------------------------------------------------------------

     (c) By Company any time after the end of the third year of this Agreement,
upon the Company giving the Distributor ninety (90) days advanced written notice
of its intention to so terminate;

     (d) Upon termination of this Agreement all further rights and obligations
of the parties shall cease, except that Distributor shall not be relieved of (i)
its obligation to pay any monies due, or to become due, as of or after the date
of termination, and (ii) any other obligation set forth in this Agreement which
is to take effect after the date of termination. Distributor shall have the
right to continue to purchase spare parts in accordance with Article VI.

VIII. ARTICLE VIII

NOTICES

     1. Notice or Communication. Any notice or communication required or
permitted hereunder (other than Administrative Notice) shall be in writing and
shall be sent by registered mail, return receipt requested, postage prepaid and
addressed to the addresses set forth below or to such changed address as any
party entitled to notice shall have communicated in writing to the other party.
Notices and communications to Company shall be sent to:

  World Moto, Inc.   1777 Moo 6 Soi Sukhumvit 107   Sukhumvit Road, North
Sumrong,   Amphur Muang, Samut Prakan,   Bangkok, Thailand   10270

Notices and communications to Distributor shall be sent to address shown on
first page of this Agreement. Any notices or communications to either party
hereunder shall be deemed to have been given when deposited in the mail,
addressed to the then current address of such party.

     2. Date of Effectiveness. Any such notice or communication so mailed shall
be deemed delivered and effective 6 working days after mailing thereof by
priority express postal courier, where a working day is to be considered based
on the normal schedule of the postal service at the location of the recipient of
the communication.

--------------------------------------------------------------------------------

IX. ARTICLE IX

GENERAL PROVISIONS

     1. Relationship of Parties. The relationship between the parties
established by this Agreement shall be solely that of vendor and vendee and all
rights and powers not expressly granted to the Distributor are expressly
reserved to the Company. The Distributor shall have no right, power or authority
in any way to bind the Company to the fulfillment of any condition not herein
contained, or to any contract or obligation, expressed or implied.

     2. Independence of Parties. Nothing contained in this Agreement shall be
construed to make the Distributor the agent for the Company for any purpose, and
neither party hereto shall have any right whatsoever to incur any liabilities or
obligations on behalf or binding upon the other party. The Distributor
specifically agrees that it shall have no power or authority to represent the
Company in any manner; that it will solicit orders for products as an
independent contractor in accordance with the terms of this Agreement; and that
it will not at any time represent the Company in any manner; that it will
solicit orders for products as an independent contractor in accordance with the
terms of this Agreement; and that it will not at any time represent orally or in
writing to any person or corporation or other business entity that it has any
right, power or authority not expressly granted by this Agreement.

     3. Indemnity. The Distributor agrees to hold the Company free and harmless
from any and all claims, damages, and expenses of every kind or nature
whatsoever (a) arising from acts of the Distributor; (b) as a direct or indirect
consequence of termination of this Agreement in accordance with its terms; or
(c) arising from acts of third parties in relation to products sold to the
Distributor under this Agreement, including, but not limited to execution of
liens and security interests by third parties with respect to any such products.

     4. Assignment. This Agreement constitutes a personal contract and
Distributor shall not transfer or assign same or any part thereof without the
advance written consent of Company.

     5. Entire Agreement. The entire Agreement between the Company and the
Distributor covering the Equipment is set forth herein and any amendment or
modification shall be in writing and shall be executed by duly authorized
representatives in the same manner as this Agreement. The provisions of this
Agreement are severable, and if any one or more such provisions are determined
to be illegal or otherwise unenforceable, in whole or in part, under the laws of
any jurisdiction, the remaining provisions or portions hereof shall,
nevertheless, be binding on and enforceable by and between the parties hereto.
Any provisions, terms or conditions of Distributor's Purchase Orders which are,
in any way contradicting of this Agreement, except those additional provisions
specifying quantity and shipping instructions, shall not be binding upon Company
and shall have no applicability to the sale of goods by Company to Distributor.

     6. Applicable Law. This Agreement shall be governed by the laws of the
State of Nevada and is accepted by Company at its Corporate Office at 1777 Moo 6
Soi Sukhumvit 107, Tambon North Sumrong, Ampur Muang, Samut Prakan, 10270
Thailand. All payments hereunder shall be made at Company's offices at 1777 Moo
6 Soi Sukhumvit 107, Tambon North Sumrong, Ampur Muang, Samut Prakan, 10270
Thailand. Company's rights granted hereby are cumulative and in addition to any
rights it may have at law or equity.

     7. Separate Provisions. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall in no way be affected or impaired thereby.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of

the date and year indicated above.

 

 

World Moto Inc.

By: /s/ Paul Giles

(President, World Moto, Inc.)

 

 

DISTRIBUTOR

By: /s/ Bangon Noithong

(Authorized Officer, Lucky Distributors)

--------------------------------------------------------------------------------